Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page1lof15 Page ID #:15

Exhibit 2
Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page 2of15 Page ID #:16

 

la]

"SBOIABP PJOARY ANOKA Woy

LUB8.}S PUB BDIOA INOA UJIM A | ANOA [OA\UOD [SSA]OHJa NOA Jal SA 1 EWS OIZIA

: jue IsISSY
3]300*) U}IM S¥IOM
pue ul-}JINg yseo9aWOIUD

"SPUBLULUOD SDIOA BIA AL JSEDUCWS OIZIA e [O1]UOD UeD JasN
e ‘quoydyeus e se Yyons adIAap pajqeua-juejsissy 3]6005 e Buisn ‘ajdwexa 104

 

 

"SDIABP JSUY BY} 0} [EDO] A}JUaIIWaQUI AjUO

SI] PUB ‘BDIABP JSAY BY} OF payD@uUOD AjjeDISAYd OU S| BdIAapP PUODAS aU} a|IUM
‘SUU!} [91 Ul BIIABP 3/U0I}DBJa PuOdaS e a}eJad0 0} BDdIAap DIUOIDaI—a Ysuy e Huisn
JO poujow e SWIOJad UO!PY JUL SISSY 3/6005 OIZIA Pue AL JSeDUeWS OIZIA SUL

:Bulsiudwod ‘adiAap
}S4Y BY} OJ [C50]
Ajqua}tueju! Ajuo si!
pue ‘adIAap 4S4Y BY} 0}
peayeuuUOd AyjedisAud
}0U SI SDIASp

PUODSS 9} SIUM
‘QUU1} [|2@d1 Ul BDIASpP
3IU01PDB]9 PUuOddIS

e@ 9}e19d0 0} BdIAap
31U0I}DaIa YSUy e
Hulsn JO poujeaw VY ‘T

 

aduaplAg

 

T wield

 

 

juajzed £98, 24} JO JUoWabULyU|

(SJepOW JO} pus 3e JsI| JONPoid Bas) UO JUeIsISSy 3/6005 OIZIA pue AL ISeDUEWS - OIZIA

 

 
Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page 3o0f15 Page ID #:17

 

 

[]

exaly | & | 3/3004 | fen addy [< |

‘aoUaLadxe JUBWURILajUa JNOA YIM Jed }2U} SadlAap
SWOY LEWIS 34} J0J SBUBOS LWO}SND 8}29I9 0} LIS BSN ULD NOA 'jyaWoH addy ui

"SQ0IAaP Palqeua-exaly puke ‘juelsissy 3/8005 “LIS UUM AL INOA [01}U09 0} Bd!0A JNOA aS}

 

Sjuej\sisse
BOIOA B}JOAR} ANOA YIM SYJOM JSEQUCLUIS

 

 

 
Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page 4of15 Page ID #:18

 

|01]U03 0} ("338 ‘AL BY} UO SUUNIOA 9y} YSNI[pe ‘AL aU} JJO/UO UIN} *b'a) puewWOD
SDIOA e BAIH UeD Jasn e ‘adIAap pajqeua-jueysissy 3]6005 au} Buisn ‘ajdwexa 404

‘WajsAs Ja]INdWOd |e}sSIP e 0} UOIWEWOJUI payejndiuew

9} SHWSUeI} (9) pue ‘UOIZELUIOJU! PSUle}gO ay} Saze;Nndiuew (q) ‘ad1AaNp puodes
94} JO UO!JeJad0 Ue PJeMO} Pa}Ia4IP PUELUWOD dIIAaP ajqepueysiapuN-UeWNY

@ SOSUAWOD UO!JEUIOJU! BY} BIBYM SIIAP }SJY BY} O} [CUI9]XS WIJ UOIEWIOJUI
Asoypne sulezqo (€) JU} SdIAaP JS4Y e SI VdIANp pajqeua-juejsissy aj6005 aul

3/qepueyssepun
-ueuuny e

SOSIIGWOD UO!EUWUOJUI
BU} DIDYM JIIAAP YSU.
94} 0} JeUIA}X9 WO
uoljeuojul Auoypne
JO JENSIA ule}qo (e)

0} SdIAap ysuy e Hulsn

 

 

[0]
"UO!}DB JULJsSISSy 3/3005 ay} ajqeua puke yuNOIIE QIZIAAW INOA YWM AL ANOA sed 0} days Uaai9SUO aU} MO|JO4 “p
,JUBJSISSY 3|/8005),, JOa/as Pur IYS|YBIH “¢
"MO OND pue seiyxXq 0} a}esiAeu ‘nuaw do} ay} Wis *Z
‘AL 4NOA Uo BWOH AL SEQUELS YoUNe| 0} 8JOLWAl INOA UO UOYN OIZIA BU} SSA1q *T

AL ISBQWEWS INOA UO SUO!}OR JURISISSY 3/8005 S,OIZIA a1GeUa 0} Sdajs asau} MO}|O4

UOIDSUUOD JSUJa}U] SAIPYW UY e

‘payjeqsui dde awoy ajg005
SU} YUM BdIABP J|]GOWW @ 40 ‘GN SWOH 3/8004) ‘IU SLO} 8/3005 *aWOH 3/8004 e se Yons solAap JURNSISSY 3/3005 Y e
Aejdsiq sa}e8y | BwWOH 410 AJ JSeQUeLUS O|Z|A payoddnsy e

:P3aU |JIM NOA payieys 393 OL

PaHe}s BuiHeEH

PAW esos Lib
pT aCe MERIT Sets ed CoL Mlb oR Sii Mes wi (e) ©

 

 

 

 
Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page5of15 Page ID #:19

 

 

[5] ‘sedlAop

3|!GOW SO! JOj "6a ajddy wou pue a10js ddy Aejg aj6005 au} Wo. sadiAap
9|!QOW 0} pepeojuMoOp aq osje ued (UOddns jsedaWOIYD Sapnjou! YDIYM) BWOH
9/6005 pue juejsissy 3[6009 ‘[4] SO ploupuy YIM SadIAap ajiqowW UO papeo|
-24d BWOD JsedaWOIYD puUe Ue}SISSY 3/6005 “jsedaWOJYD BulsN adIAaNpP ayy WwuOod}
AL 94} 0} JUB}UOD SWedI}S YDIYM ‘(92dIAapP aliqowW “6'd) adIAap pa|qeua-jue\sissy
3|/6005 ayy Aq pajjosqUu0d-39/0A aq UeD AL JSEDUCWS OIZIA aUY ‘AJJEuUOIppy

[0]

, (aweu A{ any,

,(9WeU A) UO auINjoA ay} dn Wn{,,

» (AWPU A{) UO %OG 0} ALUINIOA Jas,

a UBYY 8/3005) Ad}, JO 3/8004 yO, Aes
[O4JUOD BLUNI|OA

‘papyioddns Ajjuasnog jou ase sauleu Jndul Wiojsn), ,, (eweu /_{) uo (aweU andul) 0} yndut aguey),,
» (auleu AL) yo un,

, (auseu Af) UO WAN{,,

UU} ,,8/3005 Aa}, 40 3/8005 yo, Aes

AL4NOA Buijjoszu07Z

Aes oj s8uiuy
"SIBAIBS JUe SISSY
9/6005 a}0WAa 0} sjod0}01d Hulysomjau eyep Hulsn wWu0J |ez61p ul puewwod
OY} SHWSUI] PUR ‘UOISIBAUOD |e}/51p 0} Hojeue pue Huljdwes swuoped ‘puewwod
BIIOA 9Y} SBAI9I94I BIIABP pa|qeua-juejsissy 3/6005 aul "AL JSeDUeWS OIZIA aU}

 

‘Wa SAs Jayndwod
je}SIP © 0} UOMeWOJUI
pojyejndiuew

24} jllusuel} (D) pue
‘UOIJEWIOJU! pauleigoO
94} 9}e|;Ndiuew

(q) ‘AD1Aap puodas
34} JO UOIWesadO

ue PseMO} Pa}DIIIP
PUCLUWOD ddIAap

 

 
Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page 6éof15 Page ID #:20

 

 

“@= UC Japi|s 24) apis pue ,auoydoo1p), 105 HOOT ‘E
‘SUOISSIUNSg < SadIAlag Aejq ajboog < sddy de} pue uMmop jjolos °z
“3 sBuas dey ‘aoisap prospuy unod ug ‘1

‘SUOISSIWEd BUCYdOJOIW UO UWMOL .

‘JO9uUoS 03 HulAyy Jaye JOsuUODSIp AjayeipaLU! jJIM UOISSas UBalOS
1SEQ BY} ‘UO pauiN} UOISS|WWISd SI4} BABY 1,UOP NOA J] “JSedaWOsYD YUM aiNjea} ,CIpNy / UaaldS seg, ayy asn
Aljnyssaoons 0} uo pausn} aq 0} spaau dde sadjAsag Aejq ajHoo9 ay} ul UoIssiWuad ,auoYdouoIW), ay, jUeOdUI| .

‘BINJEI} UBBIOS SED ay] JO soueWUJOJJad ay} JOayye WYyBILU YOIYM aod1Aap INOA
jO Jamod Buissaooid ay} jit] UO apOW BulAes Jamo “adIAap ploupuy JNOA UO ,apO|W Bulaes Jamog, jjO WIN, «

‘S8D|ABP SMOPUIM JO SO! UO paLoddns jou s! uael0s plojpuy JNOA Buse .
‘Ja}2| JO O° plospuy Buluuns sadiaap uo ajqeyieae si uaasos ploupuy snok Bunsen .

Paes 18D ‘| days

“‘Ja661q AjUO—ad|Aap ajiqow JNOA uo 1 aas NOA se
Ajoexa yuajuo snoX Kolua ued NOA OS AL BY} 0} BOIAIP PlospUY INOA JOIL NOA $}3] Uaas0S ploupuy JNOA Bunsen

dde swoy

3/5005 98y} WO} UBdJOS PlOupUY JNOA jse7

[9]
‘AL OIZIA 4NOA 03 au0Ud ANOKA Wood Wead}s Ajisea pue ‘sjauueYd aed)

jO spaupuny ‘sdde ul-jIng ayoney uNoA Aofuq “juswWUIeyajUy Sssajpuy

ISEQOMEUS
IM WUeAI}S

 

 

 
 

 

 

SPUCWLUOD BdIABP O}U! WAY} S9}e/SULI] PUL SPULLULUOD DDIIOA S}aidJajU! JUeSISSY pojzejndiuew
3/6005 YM UODUN[UOD U! UO! JUe\SISSY 3/6005 oIZIA aU ‘aj\dwexa 404 34} JO UOIWOd e
yseo] ye Huisn sapinoud
‘BDIABP PuOodas dy} Aq BdIAJVS UO!}e|SUeIy
9/GEINIOXS PURWWOD SdIIABP PaYeUUOJ & OU! PUCLULUOD BIIAVP ajqepueyssepun PUCLUWOD 3dIAep
“UBWINY 94] 93e]SUeI} OF UONEWUOJU! pazejndiuew ay Jo uolpyod e yseay -0}-ueWUNY 3}0WAL
ye Buisn Aq JapiAoid ad!Asas UO!}e/SUeJ} PUEWULWOD BDdIAapP-0}-UeWUNY ajowWal ese | ese Huljzesado wayshs
9}ye1ado 0} Wajshs Ja]NdWOd |e}SIP ay} Sajqeua UOIDY JUeISISSY 3/6005 OIZIA oUuL 4Jajzndwod |e}sip ayy
[
J]

‘aBed quelsissy
a[Hoo9 ay UsiA JueysIssy aj6009 ayy Woddns yeu) SBdIASP |EUOIPpe InNoge UONEWOJU! 1Sa}e] ayy JO4

jue\sIssy ajboo9 INOA 0} payaauuod aq ysNw ‘UI WING - PYeNd SAN .

que\SISSY 3/5009 JNOA 0] pejoauUOD aq ysNw ‘ul WING - JOOpU OH] WeQISIN .

Z) dde ayy peojumop - pedi JO auoud! .

7] Ul yING -jajqe] Jo auoUd plolpuy .

A ul ying -qnH isan ajboog .

] ul YING - Siayeads pajqeua-jueysissy aj6005 Jayjo pue sAejdsip 10 ssayeads aWOY 10 san ajBooy .

‘a|dWexa JO4 “SJaY}O 0} pappe aq Ue pue syonpoid aWos o4U! YING si JUeISISSY ajB009 au

v juR}sissy 3j5005 au} 185 “1
[f]

‘ueaios seg < [ uaaios Aw ysen dey

'& dde awoy ajiooy ay} uedg
“BO|A@P ISEOBWOIYD INOA SE 4JOMIAU |4-IM BWES BY} UO S! Ja/qGe} JO BUOY ajiqow 4NOA ans aye

SOIASP PIOJPUYy JNOA LUOJ} UBBIDS INOA jse>D ‘Zz days

¥
‘O] UB9IOS JNOA JSED 0} JUBM NOA BdIABP au} de] “Eg
G
L

 

 

Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page 7of15 Page ID #:21

 
Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page 8of15 Page ID #:22

 

 

: [0]
‘UODR JURISISSY 3/8005 34} ajqeus pue JUNIE CZ|AALU ANOA YIM AL ANOA sed 0} Sda}s UaeJISUO a4} MO||O4 “y
* JUBJSISSY 8|3005,, JOajas puke IYSIYSIH “¢
“MO HoI[9 puke Sesjxq 0} B}esiAeu ‘nus do} ay} Woy °Z
‘ALANOA Uo BWGH AL ISEQUEWS YOUNe] 0} B}OW9A INOA UO UO}IN OIZIA BU} S$9dd “T

 

‘AL ISEQUEWS JINOA UO SUOI}IR JURISISSY 3/3004 S,QIZIA a[qeusa 0} sdajs esau} mOl|O4

UO!}JIBUUOD JaUsa}U] BAIOY UY e
‘payjeysul dde awoy aj8005
BU} YUM Bd1ABP B|IGOW B JO GN} BLUOH 3/8004 ‘ILI SLUOH 8/3004) ‘aWOH 2/3004 e se Yons adiAap JUR\sISSY a|300H y e

Ae|dsiq 49,88] SWOH JO AL ISPOVEWS OIZIA payoddns y

[Peau ||IM NOA payieys 383 oO;

 

payers Bulyey

AL #SPQUHeUWS
aT ate MERI LS La Cityay mle) Ml Pafelela Simos wr ntoy a

‘AL JSCQNHEWS JEU} JOJ pajqeusa
9q JSNW UO! 3/6005 O!ZIA a4} pue JUNOIIe O!ZIAAW S,JaSN aU} YUM pauied
9q 0} Sp9aUu AL JSeDWeWS SUL ‘AL ISeDUeWS O1ZIA BY} Aq ajqeyndex—a Jue jeu

 

 

‘QDIABP PuOddas ay} Aq
3]Ggeyndexa puewwWwoD
BdIABpP pa}yWeuuoj e
0}U! PURLUWOD adIAap
3|qepuejysuspun
-uewuny ay} ajejsues}
0} UO!}EUWOJU!

 

 
Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page9of15 Page ID #:23

 

‘PUCLULUOD BIIABP PS}CUWOJ DY} SAIBI9I1 0} SIBAIAS S_OIZIA 0} UOIDOUUOD
JeusajU| Ue SadiNnbas AL ISeQUWeWS OIZIA aUL *(S]OD0JOId 14-1 PU JOUIdUT
‘6"9) sjod0jo1d Hupiomyau ejep RIA UO!}DA@UUOD J@UIAU] UB JAAD AL JseDWeWS
OIZIA 24} 0} paywsues S! PUeLUWOD adIAap payeWUO au ‘aj}dwexa 104

"AL ISPDUCWS OIZIA BY} 0} PaY!sues S| PUeELUWWOD BDdIAAP payeuo) aul

pue ‘ad1Aap puodas
94} 0} puewWOd
BdIIAVP paWewJol
34} Buiqyusues

 

 

[a]

‘JOOP yUoL Aus ¥OIUN ‘a/Boog Ae} Se YoNs |sanbal Jasn oyloads e Jaye Nid UONEWUYUOD eB 40} yse Wybiw Juelsissy
a[boo9 se sasuodsal pue sysanbai ajdnjnuu ssaoid 07 aney yYyBiw yUaLUT|INy INA ‘ UONIUSYINE JO}OR}-OM) JUsWE|GUUI
NOA jt JeAeMOH “3YBH1) AW UO UJN} ‘ajboag Aa} Se YoNs juRIsIssy a/H009 YIM uONdeJa}U! aWOY YeUUs ajdwis e aAey pjnom
Jasn e ‘saseo jsow uj 'ysanbad Jasn jeNul ayy {IyjNy Ajjenyuada NOA |IJUN pseMsOJ UOIESJ9AUOD ay} SaAUIP Ssad0id aSUOdsa!

pue jsanbed yoj-pue-y9eq siy| ‘spuodsal pue ysanbai ayy sassaooid ‘Juelsissy WOJ S}sanbai saaiaoa! WUBIN, INCA

"yybI) e uo Buus}

Se YONS PUd-49eq INOA UO suO!|de 48HH14) JO sasuodsas SiweUAp ayeiauab 0} Bulssao0id abenbugy jeunyeu sa|6oo9

Aq payors xa UolJeWWJOJU! 34} BSN 0} NOA SMoOj|e jUaWU||YINy ‘UEISISSY aj{5009 YYM UOHeSJaAUOd Jasn e BuLNg “juaqUI awoy
Jelus jo adf} Alana 10} sasuodsai o1ueUAp ayesauab noX sya] yey) yOoUqam e se padojdap si yeu} apoo si yuauuyyjN4

jUSUUI|YINS
[dq]

“BDIAJAS

Juswui|ying ANOA YBnosyy sysanbay ayy 0} puodsas s! Op 0} paau NoA |e ‘(woos syasn ayy UO paseq SdIAap ayloads e Jo aje}s
ayy se yons) ydeig awoy yBnoy) eyepejaw jnjasn YYM NOA sapiaoid pue (sabenBue| ajdnjnwi ul) uonoy JnoA sa661y
SJOSN MOY Sa/PUeY JUR\SISSY “"UONOW aWOY EWS B P]INg 0} peau NOA ue\sissy a[5009 YM ad1Aap INOA JOBUUOD OY

PIING 0} MOH

 

 

 
Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page 10o0f15 Page ID#:24

 

 

 

‘pno|d
Jedojanaq ay} Jo Ped se siadas S,OIZIA CIA AL ISEQUEWS OIZIA ay} 0} paywsuen
SI UO! JUe\sISSY 3/6005 S,OIZIA LUO PUBLULUOD BDIASP payewWJo) aul

[0]

"joso}Od | LOW aundas By} JO}

HOd dO1 Psepue}s ay} ‘Eggg YOd 0} sseooe Ja}NOJ sua}! SauiINbad [01,09 BdIOA S,O|Z|A JEU} MOUY
JaP!AOIC 48}NO1 40 JP|AOI Bd/AJaS }BUI9}U| ANOA Ja] 0} djay ABw 3) ‘aueySISse 10) JapiAod JaynNoL
}8U49}U! 10 JaPIAOIC BDIAJAS JOUID}U! INOA JDeJUOD aseald ‘A JNOA puke SUBAUaS S,O|Z|A\ UZaM}aq
UO/JIBULOD 84} BU!490/q aq APL 48}NOJ Jaa}! BUOY JNOA ‘anssi JNOA sajosas JOU OP sdajs asauj} J}

SWA/GO1dg J9}NOY JO YIOMIAN

[0]

“uoljoauUOD Jeusayu| @AIIOW uy e

 

‘payjejsul dde awoy 3|3004
84} UM Sd!ASp B]IGOLW E 40 ‘GN BWOH 3/8005 ‘UI BLO} 9j300H ‘awio} 8/3004 e se yoNs adiAap JUe}SISSY B[300H y e
Aejdsiq saye8y) BwWOoH JO AL seOQUeWS O|ZIA peyoddnsy e

[Peau |JIM NOA paye}s jad of

pepeys BuiyeH

AL JSEQHEUIS
pT Te MIRTLE L=a i tyoay hel Coy ME) pafolel a Be-sta mon Minto) i

 

 

 
Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page11of15 Page ID#:25

OT

 

"(7278 ‘AL 84} UO BUNIOA 9y) YsNIpe ‘AL BY} O/UO UN} ‘6'a) pueWWOD adIAAap e
SE Pa}eWUOJ PUELULWOD BDIIOA 3Y} SUOPad AL JseDUeWS OIZIA Uj ‘ajdwexa 404

"@DIABP JSIY DY} O} [CIO] S| BDIAAP Puodas au}
SIIUM ‘Wa3SAs Ja3NdWOD |e}SIP SY} WOJJ PURBWULUOD BdIABP payeWOJ au} paniaral
BUIAeEY PUCLULUOD SDIIASP pa}eWOJ ay} Sayndexa AL JSeDUeWS OIZIA aUL

3U} aJIUM ‘WaysAS
JayNdwod |e}sIp
24} WO} PUeWILWOD
BdIANpP paeuuo
9} PaAlada
Hulaey puewwod
BdIABpP pa}yeuuoj
34} Bulyndexa
BdIABP Puodas du}

 

 

[a]

‘ued uolndaxa pnojo Jadojanep jnyssagons y “L aanbig

SBOIAGG

J eer

{UBSISSY < jPOoc)

i.
)

<

 

sqyBy ay) UO Wan) ‘ajHoos Aaty

 
 

‘Wa! JLNIIXT swoy YWews e JO UONNaXa puke JUBLUI|IJINy [|NYsSadoNs e smoUs | auNBI4

 

 

 
Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page 12o0f15 Page ID #:26

TT

 

[W]

 

I4-IM 9WES 34} UO Bq 0} SpadU JSeIBWOIYD YUM SdIIABP Pa|qeua-juejsissy a[6005
SY “JSEIBWOIYD PIA JUB}U0D HulwWessj}s dy} HulAe|d *6°a pueWWOD adIAap

& SE PpSWeWO} PULLWLUOD BIIOA BY} SUUOJAad } ‘(9DIAaP PUOdAas ay} Se BuljDe
‘B'a) JSeD9WOIYD EIA JUBUOD HulwWeasys BuUIAlaDa_ SI AL JSeDWeEWS OIZIA 3Yy} UBUM

SS
ge AOL PUR 'SAdE WESI}S YO/UO
w/b JNOA UN} — S29!A9P Pa|qeus-ex9) Vy puke ,UejsISSy 3/3004) 14!

BUIPN OU! S}UL}SISSE BdI0A 4eINdod UM A_| AU} [O1]UOD 0} adIOA aS/)

  

BOUSIBAXq JNO, JOsUOD

 

 

‘@DIABP ISIY 9U} OJ
JeD0| SI BDIAap puodas

 

 
Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page 130f15 Page ID #:27

cl

 

9|D00D/U8/W0D OIZIA MMM/7:Sd]]4
que \sISSW 3/6005 YIM SxJOM pue UI-IING JSeD9WOIYD - OIZIA [a]

 

AYV/AO0YS/U8/WOD OIZIA7MMM/7-;Sd}U
OIZIA | sAeidsiq saqe0y4L BWOH
"2 SAL | Suaxeads ssaje4im ‘Sieg punos ‘sKeldsiq JayeayL BWOH Y SAL douUsS / SajeqS payUN - OIZIA [Vv]

SIIUTIIJOY

SJepow ,7Z pue ‘,,ZE ‘07 :SeUes-q

SJPPOW ,,0G pue GG ‘,,¢9 :wWNJUeNH SeUeS-W

SJOPOW Ov PUue ‘EL ‘AGS ‘8S .09 ‘G9 ‘OL ‘GL ‘SOU8S-A
SJSpOW 0G Pue 8g ‘OZ :S8We8S-W

SJSPOW ,,GG Pue ,,G9 ‘SAL MEWS YH Av G3ja10

sjapow ,¢g9 pue,G/ :wn\Uuend Sesues-d

sjopowW ,,gQ pue ,C/ ‘G8 *x WNUeNH Sallas-d

[v] 3S7 yNpoig

 

 

1]
‘uaasos yseg < [ uaasos Aw yse9 del ‘p
‘O] UBBIDS INOA JSed 0} JUEM NOA adIAap au de] ‘¢
‘Y dde awoy ajbooy ayy uadg ‘z
"BD|A@P ISBOBLUOIYD INOA SE YIOMISU 14-1 BWES BY} UO SI Ja/Ge} JO BUOYC aygow NOK ans ayeW ‘|

SDIASP PloJpUuy JNOA WO} UBBIDS INOA 3Se “Zz days

[H] [¥] ‘40U}0 Ydea Jo Jaay SueNbs OOGZ yNOGe jo eaJe Ue JO Joa QS JNOGe Jo
ebuel e UIYIM aq 0} pasu Asay] SuealW YdIYM ‘AL JSeDUeWS OIZIA aU} Se yIOMJaU

 

 

 
Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page14o0f15 Page ID #:28

eL

TH-XOS8d | AL HWS UGH Ap (ep S78) SSeID G8 X WNJUeND SavEs-d - OZIA [Wi]

- STayeodsy 7%
=AddIZ#6TP96TL=I1d0} JoPQVD-US=|4757009€ L/JOMSUE/}SSUS|H00D/WIOD o|b00b Joddns//7sdjqU
YJOMJU 14-1 BWLS BY} UO ale SAdIAaP UNOA yeu} 4D9YD [7]

 

8V9TT-UOlDSUU0S-GIM-MO|S-e-U}IM-}SCISWOIYI-C-XY-0}-MOU/0}-MOU/WIOD WOddns MMM//:Sdy}U
UO!JIBUUOD I4IM MOIS & YUM JSed9WOIYD e XI4 0} MOH [)]

 

VI-U8=|YUZT9P6S09AEMSUP/}SCDSWOIYD/WIOD a|bOOb Woddns//-sdjjy
3|6005 - djaH ysedawoYD [[]

 

SA}-PUY#/AI/SWI0jJe|d/W0D3|b00D yueysISse//:sdjy
SAL UO JUR\SISSY 31/6005 [1]

 

LEBTESG=I1d0} JOTVVD-US=|UL0P878 1 L/OMSUC/}SSUS|D00H/WOD o|b00b woddns//7sdjjU
éP99U | OP SUIOd YIM 9/6005 Jo YSAaN ajHooH Auew MOY [H]

 

SN=[bxVD Us=|G9IUeISISSea|DOOD Sdde pldipue ajH0ob W0d=PplzS]|ejap/Sdde/a10}S/WOD o|bOOb APG /-sany
9edj-Spuey ‘BuOP SHhuly} Jay - Jueysissy 3/6005 [9]

 

JUEYS|SSC-9/H00D-3U}-39DD 7% =AAIZ#US=[Y iG 80G CE 6/OMSULC/]SOUD|D00D/WI0D o|b00b Woddns//:sdjqy
S}INpOd JSON YUM WUeASISSY 3/6005 asf [4]

 

UO!JEITJUSYNe-JUSUW]|Y/Nj/S}de UD /SWOYCUIS/JUCIS|SSC/UIOD | DOOD SladojeNep//:SdqIU
uoljyedjuayyNe pue JuaWI|YINS [3]

 

Md[ATBAO/SWOYVCUS/JUCISISSC/WIOD d|D00D SlOdO[aAdp//:Sd}]U
MAIAJBAC [GQ]

 

JSCIVEWS/US/WOD OIZIN MMM/7-S0}}U
JusWUleya}Uq ssa|puy SO eDUeWS - OIZIA [9]
Case 8:21-cv-00525-DOC-DFM Document 1-2 Filed 03/22/21 Page15o0f15 Page ID#:29

vt

“PaJEISUIOTY

AAEOTKIWOHOT%9|H00HO THOU MIMO CT HNOAOTHPSUEISOTHIONOTHOL=]XO}-~ FST) US=SHeNbUP]
EAL-JSCDUEUWS-INOA-YIM-JULJSISSY-9DIOJ\-9]D005)-9SN-0}- MOH/o]1}1e/S/WIOD OIZIN WOddns//7sdjjU

AL ysenuews INoA YUM uejsISsy 910A 3/6005 asn 0} MOH - UOddns - OIZIA [O]

 

SN=lbxVD Ue=|HRxISYSIUNET NA OIZIN WOD=plzs|iejop/SAde/S10}S/WOD a|HOOb Aeld//:sayiy
SIIGOW JSEDUCWS OIZIA - A€ld 3/6005 [N]

 

TH-X0G8d/Sol0S-d/A}/Ud/UI0D OIZIN MMM//-S0]}]4
